 

Exhibit 10.2

 

This loan agreement (this “Agreement”) is made on December 3, 2019 by and
between 2490585 Ontario Inc., an Ontario corporation (“Lender”), and Slinger Bag
Inc., a Nevada corporation (together with its affiliates, “Borrower”).

 

Whereas, Borrower requires an infusion of U.S. $500,000 in cash (the “Loan”) in
order to finance its operations and Lender wishes to provide the Loan, in each
case, subject to the terms and on the conditions of this Agreement;

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements of the Parties hereinafter set forth, it is hereby agreed by and
between the Parties hereto as follows:

 

1. Loan. Lender hereby agrees to lend $500,000 in immediately available funds to
the Borrower by wiring the same in accordance with instructions to be provided
by the Borrower separately. Borrower agrees to accept $500,000 as a loan to be
repaid out of available cash as soon as practicable in the reasonable opinion of
both the Lender and the Borrower. The Loan shall bear interest at a rate of one
percent (1%) per month (i.e., 12% per annum) on the outstanding amount until
repaid in full. Any payment of cash to be made by Borrower to Lender shall be
applied first to accrued, but unpaid, interest and second to the outstanding
principal.

 

2. Dividends or Distributions. The Parties agree that Borrower shall not be
permitted to declare, make or pay any dividend or distribution unless and until
the Loan is repaid in full.

 

3. Costs and Fees. Each Party will bear its own costs in connection with the
entry into this Agreement and any payments to be made or received hereunder.

 

4. Amendments and Assignments. This Agreement may not be amended or assigned
without the written consent of all Parties.

 

5. Further Assurances. Each party hereto agrees to execute, on request, all
other documents and instruments as the other party shall reasonably request, and
to take any actions, which are reasonably required or desirable to carry out
obligations imposed under, and affect the purposes of, this Agreement.

 

6. Governing Law and Jurisdiction. This Agreement shall be governed by the
substantive law of the State of New York, without application of any conflict of
laws principle that would require the application of the law of any other
jurisdiction

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Slinger Bag Inc.           Mike Ballardie   Chief Executive Officer       Agreed
and accepted:       2490585 Ontario Inc.           [name]   Authorized Signatory
 

 

   

 

 